DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 5, 7-13, 15, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Goldstein et al 20130106651 discloses a radar device, comprising: a radar comprising at least a sensor; and
a controller, coupled to the MMW radar, wherein the controller is configured to:
form a plurality of two-dimensional (2D) images of an object sensed by the at least one sensor, select, based on the plurality of 2D images, a plurality of scatterers, and estimate, based on the plurality of scatterers, respective scatterer heights for each selected scatterer in the plurality of scatterers.
	Hung et al 20180088230 discloses a millimeter-wave MMW radar device comprising a plurality of sensors and a controller, wherein the controller is configured for generating a plurality of two-dimensional (2D) images.
The instant invention discloses calculate multilook phase statistics for each selected scatterer in the plurality of scatterers, estimate respective angles for effective rotation vectors of the object for each selected scatterer in the plurality of scatterers based on the multilook phase statistics, and generate a three-dimensional (3D) image based on the estimated angles and the estimated scatterer heights. The above novel fetures, in combination with the other recited limitations in the claim, are not taught, 
	Regarding claim 13, Goldstein et al 20130106651 discloses a method, comprising:
forming, using a radar device, a plurality of two-dimensional (2D) images of an object sensed by at ;east one sensor of the MMW radar device;
selecting, using the radar device, a plurality of scatterers based on the plurality of 2D images;
estimating, using the radar device, respective scatterer heights for each selected scatterer in the plurality of scatterers; and
generating, using the radar device, a three-dimensional (3D) image based on the estimated scatterer heights.	
Hung et al 20180088230 discloses a millimeter-wave MMW radar device comprising a plurality of sensors and a controller, wherein the controller is configured for generating a plurality of two-dimensional (2D) images (see figs. 1, 2, and 4, [0017], [0020], [0042]).
	The instant invention discloses calculating multilook phase statistics for each selected scatterer in the plurality of scatterers; estimating respective angles for effective rotation vectors of the object for each selected scatterer in the plurality of scatterers based on the multilook phase statistics; and generating, using the MMW radar device, a three-dimensional (3D) image based on the estimated angles and the estimated scatterer heights. The above novel fetures, in combination with the other recited 
	Claims 7-12 are allowed for the reasons indicated in the office action mailed December 17, 2020. Claims 21and 22 are allowed by virtue of being dependent on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al 20110285577 discloses generating 3D image information map based on one 2D image and altitude information.
Aprile 20080224923 discloses detection of moving objects by SAR images.
Liu et al 9,971,031 discloses performing 3D imaging using 3D compressive sensing.
Bruyere et al 20150268340 discloses ISAR radar and method for providing height measurement of moving objects on a surface.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648